                Case 5:19-cr-00521-BLF Document 23 Filed 02/21/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          scott.simeon@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 19-00521 BLF
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   DECEMBER 3, 2019, TO MARCH 24, 2020 AND
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16   CLARENCE CHAN,                                   )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Clarence Chan, that time be excluded under the Speedy Trial Act from December 3, 2019,

21 through March 24, 2020.

22           At the status conferences held on December 3, 2019, and January 28, 2020, the government and
23 counsel for the defendant agreed that time be excluded under the Speedy Trial Act so that defense

24 counsel could continue to prepare, including by reviewing the discovery already produced. For this

25 reason and as further stated on the record at the status conferences, the parties stipulate and agree that

26 excluding time until March 24, 2020, will allow for the effective preparation of counsel. See 18 U.S.C.

27 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

28 the time from December 3, 2019, through March 24, 2020, from computation under the Speedy Trial

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     NO. CR 19-00521 BLF                                                                         v. 7/10/2018
              Case 5:19-cr-00521-BLF Document 23 Filed 02/21/20 Page 2 of 2




 1 Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

 2 § 3161(h)(7)(A), (B)(iv).

 3          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 4 counsel for the defendant to file this stipulation and proposed order.

 5          IT IS SO STIPULATED.

 6

 7 DATED: February 20, 2020                                                /s/
                                                                  SCOTT SIMEON
 8                                                                Assistant United States Attorney

 9
     DATED: February 20, 2020                                              /s/
10                                                                JOHN D. FORSYTH
                                                                  Counsel for Defendant Clarence Chan
11

12                                           [PROPOSED] ORDER

13          Based upon the facts set forth in the stipulation of the parties and the representations made to the

14 Court on December 3, 2019, and January 28, 2020, and for good cause shown, the Court finds that

15 failing to exclude the time from December 3, 2019, through March 24, 2020, would unreasonably deny

16 defense counsel and the defendant the reasonable time necessary for effective preparation, taking into

17 account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the

18 ends of justice served by excluding the time from December 3, 2019, through March 24, 2020, from

19 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

20 speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time

21 from December 3, 2019, through March 24, 2020, shall be excluded from computation under the Speedy

22 Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

23          IT IS SO ORDERED.

24

25 DATED:                          _
                                                                  HON. BETH LABSON FREEMAN
26                                                                United States District Judge

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     NO. CR 19-00521 BLF                                                                         v. 7/10/2018
